[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
After the trial of this matter the plaintiff is seeking to amend his complaint by alleging a new cause of action against the defendant, Ronald Strol (Strol). The parties had filed post trial briefs concerning the liability of Strol on other theories alleged in the complaint on file at the time of trial and these were being considered by the court when the requested amendment was filed with the court.1 The court found for Strol on March 1, 1991.
Strol has objected to the amendment because in these circumstances he has no opportunity to defend against it. The court agrees in the present posture it would be unfair to allow such an amendment.
Accordingly, the motion to amend is denied. CT Page 5208
McDONALD, J.